Per Cukiam.
The suit is for a divorce, and the evidence is brief and direct. Under the circumstances we do not deem it necessary to state the evidence upon which our judgment is founded. It is sufficient to say that we think the court below was fully justified by the evidence in dismissing the plaintiffs complaint, and sustaining the defendant’s cross-bill, whereupon a decree of divorce was granted. But we think the evidence shows that the father is not only competent to take care of the child, but under the facts of this case, is the proper one to whom the care and custody of the child should be committed.
The decree, therefore, will be modified so as to give to the defendant the care and custody of the child, Bertha May Bailey, and that the mother be allowed to visit the child at all reasonable times, and it is so ordered.